United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3726
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Mario Deshawn Stevenson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa, Waterloo
                                 ____________

                             Submitted: April 26, 2017
                               Filed: May 1, 2017
                                  [Unpublished]
                                 ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Mario Stevenson directly appeals the below-Guidelines-range sentence the
district court1 imposed after he pleaded guilty to a drug charge. His counsel has

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence is substantively unreasonable and that the
district court should have varied downward even further. Stevenson has not filed a
pro se brief.

       We conclude that the district court did not impose a substantively unreasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(describing appellate review of sentencing decisions); see also United States v.
McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting that when district court has
varied below Guidelines range, it is “nearly inconceivable” that court abused its
discretion in not varying downward further). In addition, we have independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion for leave to
withdraw, and we affirm.
                       ______________________________




                                         -2-